Citation Nr: 1825272	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder with alcohol dependence and polysubstance abuse (claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction was subsequently transferred to the RO in Philadelphia, Pennsylvania.
 
In December 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to retrieve any outstanding treatment records and to provide a new VA examination. 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder with alcohol dependence and polysubstance abuse (claimed as posttraumatic stress disorder (PTSD)). 

The Board notes that the Veteran's service records are silent as to any treatment for an acquired psychiatric disorder.

The Board further notes that the Veteran has received some VA mental health treatment, which began in approximately 2010. These reports indicate that the Veteran has been treated for a number of issues including substance abuse and withdrawal symptoms, as well as anxiety and depression. He received general psychiatric therapy through 2014.

The Veteran underwent a VA mental health examination in December 2010, which revealed that he does not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria for a diagnosis of PTSD. Instead, the examiner diagnosed the Veteran with major depressive disorder and alcohol and polysubstance abuse. The examiner stated that the Veteran's disorder is not related to fear of hostile military or terrorist activity, or his military service. Instead, the examiner explained that the Veteran has suffered from a lifelong pattern of impaired psychosocial adjustment including prior to military service. 

In December 2014, the Veteran testified that he experienced several traumatic experiences in service, such as being exposed to nightly mortar attacks and an incident where he ran over two civilians while operating heavy equipment. He also claimed that he was involved in several firefights with the enemy while on perimeter duty. The Veteran stated that he suffered from constant anxiety and began to self-treat himself by using alcohol and drugs. He also stated that he was reluctant to seek VA treatment until he began experiencing more flashbacks. The Veteran also described feelings of extreme guilt which manifested in the Veteran removing several of his teeth without medication. The Veteran's spouse essentially reiterated the Veteran's symptoms and history.

In light of the above, the Board finds the December 2010 VA examination to be inadequate for rating purposes at this time. The December 2010 VA examiner provided minimal rationale as to why the Veteran's diagnosed disorders could be attributed to his substance abuse history. Moreover, the Veteran has since claimed to have suffered from additional psychological symptoms including feelings of extreme guilt and difficulty sleeping. Given this and the substantial period of time that has elapsed since the previous examination, a new VA examination for an acquired psychiatric disorder is warranted. 

The Board observes that the Veteran has received some prior VA treatment for his claimed psychiatric disorder, but no additional treatment records have been added since approximately 2014. Therefore, VA should obtain all relevant and outstanding treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for a VA examination with a VA examiner of appropriate expertise to determine the nature and etiology of his claimed acquired psychiatric disorder, to include major depressive disorder with alcohol dependence and polysubstance abuse (claimed as posttraumatic stress disorder (PTSD)). The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.

(a) After the review of the electronic claims file and examination of the Veteran, the examiner should identify and state all acquired psychiatric disorders found. An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

(b) If the examiner does not find any acquired psychiatric disorder(s) or finds that a diagnosis of such is not appropriate, the examiner should give specific reasoning for that conclusion. If no disorder is found the examiner must express whether the disorder existed earlier in the appeal period and the examiner should clearly explain why the noted evidence does not establish a chronic diagnosis.

(c) If and only if the examiner finds that any acquired psychiatric disorder(s) is/are present, or was/were present at any time during the appeal period though it has since resolved, the examiner should then opine whether the Veteran's identified disorder(s) at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service. 

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology. The examiner should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record, as necessary.  

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After the development requested has been completed, the AOJ should review any examination report and opinion to ensure that it is in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If a report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and allowed to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




